DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application claims benefit of U.S. provisional patent application No. 62/948,704 entitled filed on 12/16/2019.
Election/Restrictions
In response to a Restriction Requirement mailed on 06/09/2022, the Applicant elected without traverse Group I (claims 1-17) in a reply filed on 06/12/2022. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III. Independent claim 1 is allowable.
Claims 18-20 are directed to non-elected groups II-III (methods), which was previously-withdrawn from consideration as a result of a restriction requirement mailed on 06/09/2022, have been amended to require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I, II and III, as set forth in the Restriction requirement mailed on 06/09/2022, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently, claims 1-20 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/14/2020. The IDS has been considered.
Claim Objections
Claims 1-4, 6-8, 16, 18 and 20 objected to because of the following informalities: 
	Regarding claim 1:
	In line 6, “active-layer output light” should read “an active-layer output light.”
	In line 13, “semiconductor diode structure material” should read “a semiconductor diode structure material.”
	In line 25, “device output light” should read “a device output light.”
	Regarding claims 2-4, 6-8 and 16, “.%” should read “%.” The period should be removed between the number and %.
	Regarding claim 18:
	In line 4, “active-layer output light” should read “an active-layer output light.”
	In line 13, “semiconductor diode structure material” should read “a semiconductor diode structure material.”
In line 25, “device output light” should read “a device output light.”
	Regarding claim 20:
	In line 2, “electrical power” should read “an electrical power.”
	In line 3, “device output light” should read “a device output light.”	
In line 10, “active-layer output light” should read “an active-layer output light.”
	In line 17, “semiconductor diode structure material” should read “a semiconductor diode structure material.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, the limitation “for light incident on the front surface within the semiconductor diode structure at an incidence angle less than θc, at the nominal vacuum wavelength λ0, and with the front surface against the ambient medium, that is less than corresponding Fresnel reflectivity of an interface between semiconductor diode structure material and the ambient medium without the anti-reflection coating” in lines 9-14 renders the claim indefinite. It is unclear what is less than corresponding Fresnel reflectivity. The limitation will be interpreted as the reflectivity that the front surface exhibits being less than corresponding Fresnel reflectivity.
	Second, the limitation “active-layer output light” in line 19 renders the claim indefinite. It is unclear whether such active-layer output light is the same active-layer output light as recited in line 6 of claim 1.
	Third, the limitation “the redirection surface” in line 30 is not mentioned before. There is insufficient antecedent basis.
	Claim 4 is indefinite, because the limitation “light incident thereon” renders the claim indefinite. Such light incident thereon appears to be the light incident on the redirection layer. It is unclear if such light incident on the redirection layer is the same light incident within the semiconductor diode structure on the redirection layer as recited in the intervening claim 3.
	Claims 11-15 are indefinite, because the limitation “active-layer output light” of each of the claims 11-15 renders the claim indefinite. It is unclear whether these active-layer output lights are the same active-layer output light as recited in the base claim 1.
	Independent claim 18 is indefinite, because:
	First, the limitation “for light incident on the front surface within the semiconductor diode structure at an incidence angle less than θc, at the nominal vacuum wavelength λ0, and with the front surface against the ambient medium, that is less than corresponding Fresnel reflectivity of an interface between semiconductor diode structure material and the ambient medium without the anti-reflection coating” in lines 9-14 renders the claim indefinite. It is unclear what is less than corresponding Fresnel reflectivity. The limitation will be interpreted as the reflectivity that the front surface exhibits being less than corresponding Fresnel reflectivity.
	Second, the limitation “the back surface of the semiconductor diode structure” in line 15 is not mentioned before. There is insufficient antecedent basis.
	Third, the limitation “active-layer output light” in line 19 renders the claim indefinite. It is unclear whether such active-layer output light is the same active-layer output light as recited in line 4 of claim 18.
	Third, the limitation “the redirection surface” in line 30 is not mentioned before. There is insufficient antecedent basis.
	Independent claim 20 is indefinite, because:
	First, the limitation “the semiconductor diode structure having front and back surfaces” in line 6 render the claim indefinite. It is unclear whether such front surface is the same front surface as recited in lines 3-4 of claim 20.
	Second, the limitation “for light incident on the front surface within the semiconductor diode structure at an incidence angle less than θc, at the nominal vacuum wavelength λ0, and with the front surface against the ambient medium, that is less than corresponding Fresnel reflectivity of an interface between semiconductor diode structure material and the ambient medium without the anti-reflection coating” in lines 13-18 renders the claim indefinite. It is unclear what is less than corresponding Fresnel reflectivity. The limitation will be interpreted as the reflectivity that the front surface exhibits being less than corresponding Fresnel reflectivity.
	Third, the limitation “active-layer output light” in line 23 renders the claim indefinite. It is unclear whether such active-layer output light is the same active-layer output light as recited in line 10 of claim 20.
	Fourth, the limitation “device output light” in line 28 renders the claim indefinite. It is unclear whether such device output light is the same device output light as recited in line 3 of claim 20.
	Lastly, the limitation “the redirection surface” in line 33 is not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-17 and 19 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are rejected.
Claims 1-20 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and any claim objections, set forth in this Office action.

    PNG
    media_image1.png
    435
    543
    media_image1.png
    Greyscale

	Regarding independent claim 1, U.S. Patent Publication No. 2008/0303047 A1 to Shen et al. in Fig. 1D teaches a semiconductor light-emitting device 100 (¶ 17, GaN light-emitting diode device 100) comprising: 
a semiconductor diode structure 121 (Fig. 1D & ¶ 18, layer 121 includes layers buffer layer 113, first conductivity type semiconductor layer 115, active layer 117 & second conductivity type semiconductor layer 119) having front and back surfaces (Fig. 1D, upper and lower surfaces), the front surface (Fig. 1D, upper surface) being characterized, with respect to an ambient medium (Fig. 1D, anything (such as vacuum, air or gas) in the outside environment of device 100), by a critical angle θc at a nominal vacuum wavelength λ0 (Fig. 1D, ¶ 22 & ¶ 3); 
one or more light-emitting active layers 117 (Fig. 1D, ¶ 18 & ¶ 22, active layer 117 emits light) within the semiconductor diode structure 121 that are arranged so as to emit active-layer output light 131 (¶ 22, light 131 emitted from the active layer 117) at the nominal vacuum wavelength λ0 (¶ 22, light 131 must have a nominal vacuum wavelength) to propagate within the semiconductor diode structure 121; 
an anti-reflection coating 125 (¶ 20, transparent conductive layer 125 formed of indium tin oxide has anti-reflection property1) on the front surface of the semiconductor diode structure 121 that is arranged; and 
a redirection layer 111, 129 (Fig. 1D & ¶ 21-¶ 22, micro-lens substrate 111 and reflector layer 129 together change the direction of light i.e. redirect) on the back surface (Fig. 1D, lower surface) of the semiconductor diode structure 121, the redirection layer 111, 129 including a photonic crystal (¶ 21, one dimension photonic crystal film), the redirection layer 111, 129 being structurally arranged so as to redirect at least a portion of active-layer output light 131 (Fig. 1D & ¶ 22),
the semiconductor light-emitting device 100 exhibiting (i) transmission by the front surface, as device output light 131 (Fig. 1D) that propagates in the ambient medium, of first and second portions of the active-layer output light 131 propagating within the semiconductor diode structure 121, the first portion without redirection by the redirection layer 111, 129 and the second portion with redirection by the redirection layer 111, 129.
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, so that the front surface exhibits reflectivity, for light incident on the front surface within the semiconductor diode structure at an incidence angle less than θc, at the nominal vacuum wavelength λ0, and with the front surface against the ambient medium, that is less than corresponding Fresnel reflectivity of an interface between semiconductor diode structure material and the ambient medium without the anti-reflection coating, incident within the semiconductor diode structure on the redirection layer at an incidence angle greater than θc , to propagate toward the front surface of the semiconductor diode structure 121 at an incidence angle with respect to the front surface that is less than θc, and (ii) a mean number of redirections per photon emitted by the active layer, by the redirection surface before transmission by the front surface, that is less than 30.
Therefore, independent claim 1 would be allowable.
Claims 2-17 would be allowable, because they depend from the allowable claim 1.
Independent claim 18 would be allowable, because claim 18 includes all the limitations of allowable claim 1 and is rejoined.
Claim 19 would be allowable, because claim 19 depends from the allowable claim 18.
Independent claim 18 would be allowable, because claim 20 includes all the limitations of allowable claim 1 and is rejoined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                       

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                         

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. US 6,057,587 A by Ghandehari et al. discloses in abstract that indium tin oxide is used as an anti-reflective structure.